—Order, Supreme Court, New York County (Barry Cozier, J.), entered on or about April 3, 2000, which vacated a default judgment, previously entered against defendant upon his failure to appear at a compliance conference, on the conditions that he be precluded from conducting any further disclosure, that his counterclaims be stricken and that costs of $500 and a previously imposed sanction of $500 be paid within 10 days, unanimously affirmed, with costs.
The conditions were a proper exercise of discretion in view of defendant’s longstanding dilatory conduct in responding to and initiating disclosure and not attending conferences (see Glasburgh v Port Auth., 193 AD2d 441), and his failure to show that his counterclaims are meritorious. Concur — Nardelli, J. P., Tom, Andrias, Rubin and Marlow, JJ.